PER CURIAM.
E.L. appeals from an adjudication of delinquency for attempted burglary and criminal mischief. We affirm the adjudication on the attempted burglary charge, as the State presented sufficient competent evidence to establish that respondent had committed the crime charged; the trial court properly denied respondent’s motion for judgment of acquittal.
We reverse the adjudication on the charge of criminal mischief. The State properly concedes that it presented no evidence to substantiate the commission of that crime.
Affirmed in part; reversed in part; remanded for further proceedings consistent with this opinion.